Title: To Thomas Jefferson from George Jefferson, 2 February 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 2d. Febr. 1802
          
          I paid Doctor Currie agreeably to your direction 50$:—which however, he returned some days ago, as he said the referees for whom it was intended, refused to receive any compensation: he has lodged with me some papers respecting that business, of which I suppose he has informed you.
          I paid Mr. Eppes some weeks ago on your account £16.4. with which I imagine he has acquainted you.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        